DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant submitted amendments to the Abstract on 7/16/2021. The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Erin Klug on 1/11/2022.
The application has been amended as follows: 
“a shoe” in claim 1, line 17 has been changed to –the shoe—
“an animal” in claim 1, line 22 has been changed to –the hooved animal—
“during the shoeing process” in the last line of each of claims 1 and 11 has been changed to –during an entirety of the shoeing process—
“to allow to be” in claim 4, line 3 has been changed to –to allow the breakaway supports to be—
“to adjust based on” in claim 10, line 4 has been changed to –to adjust the hoof and/or the shoe based on—
“the shoeing apparatus having a platform, a plurality of cells positioned below the platform, the platform configured to allow the hooved animal to stand thereon, the platform having an aperture allowing for the foot of the hooved animal to make contact with the plurality of cells positioned below the platform,” in claim 11, lines 1-5 has been deleted
“the steps of:
capturing” in claim 11, lines 8-9 has been changed to
			--the steps of:
				providing the automated shoeing apparatus of claim 1;
				capturing--
“a 3D image” in claim 11, line 9 has been changed to –the 3D image--
“animal.” In claim 11, line 15 has been changed to –animal;--
“an animal” in claim 11, line 16 has been changed to –the animal—
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art reference of record or combination of analogous prior art references of record discloses all of the limitations of claim 1 or claim 11, specifically the feature of the claimed first, second, and third cells that “move from hoof to hoof, thereby allowing the hooved animal to remain in a neutral standing position during an entirety of the shoeing process without having to bend its ankle,” in conjunction with the remaining features recited in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LISA L TSANG/Primary Examiner, Art Unit 3642